Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2019, 08/27/2019, 09/16/2020, and 03/30/2021 were filed before the mailing date of the FAOM.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1: “reading unit” disclosed in the specification as a barcode reader 
Claim 1: “storage unit” not disclosed in the specification
Claim 1: “a determination unit” not disclosed in the specification
Claim 5: “reader/writer” not disclosed in the specification
Claim 6: “a usage volume calculation unit” not disclosed in the specification
Claim 6: “a remaining amount calculation unit” not disclosed in the specification
Claim 6: “the writing unit” not disclosed in the specification
Claim 7: “expiration date detection unit” disclosed as a function of the controller 64
Claim 8: “notification unit” disclosed as a speaker or a monitor
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: “storage unit” and “a determination unit” because no structure capable of performing the claimed functions were disclosed. For prosecution, the limitation will be interpreted to mean a structure capable of performing the claimed functions.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: “reader/writer” because no structure capable of performing the claimed functions were disclosed. For prosecution, the limitation will be interpreted to mean a structure capable of performing the claimed functions.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: “a usage volume calculation unit”, “a remaining amount calculation unit”, and “the writing unit” because no structure capable of performing the claimed functions were disclosed. For prosecution, the limitation will be interpreted to mean a structure capable of performing the claimed functions.
Claim 6 recites the limitation "the writing unit writes the remaining amount".  There is insufficient antecedent basis for the limitation “the writing unit” in the claim. Applicant is advised to amend the limitation to “the reader/writer”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US20070151672A1 published 07/05/2007; hereinafter Takahashi) in view of Reinhart et al (US20140178858A1 published 06/26/2014).
Regarding claim 1, Takahashi teaches a cover slip sticking device comprising: 
a dipping bath (load tank 12 – Figs. 2-3) in which a clearing agent is contained (volatile protective solution for protecting the specimen samples on the slide glasses, e.g., xylene, is stored in the load tank 12 – paragraph 45) and slide glasses on which specimens are attached are housed to be dipped in the clearing agent (a basket 26 storing a plurality of slide glasses, on each of which a sliced specimen sample is stuck is in the load tank 12 and soaked in the protective solution – paragraphs 43-45); 
a holder (a film roll 89 holding a cover film 90 – paragraph 99 and Fig. 12) holding a cover slip as a cover film (a film roll that will be cut to form the cover film pieces – paragraph 43) or a cover glass, and 
a mounting part (a cover film setting section 18 holds the film roll – paragraph 43 and Figs. 2 and 12) on which the holder is mounted; 
a sticking part (a sticking roller 98 – Fig. 12 and paragraph 91) sticking the cover slip taken out from the holder mounted on the mounting part on the slide glass (cover film piece 91 is pressed and stuck onto the slide glass 25 by a sticking roller 98 – Fig. 12 and paragraph 99); 
a storage unit (dropping-control section comprising a mounting medium stored in a storing bottle 72 – Fig. 11) storing a type of the clearing agent currently contained in the dipping bath (a mounting medium for melting the adhesive coating the one side face of the cover film, e.g., xylene – paragraph 43).
However, Takahashi does not teach a cover slip information including at least a type of the cover slip held therein; a reading unit reading the cover slip information possessed by the holder; a determination unit comparing the type of the cover slip in the cover slip information read by the reading unit and the type of the clearing agent currently contained in the dipping bath and stored in the storage unit with the matching information to determine whether the types match with each other or not.
Reinhart teaches a slide processing system wherein a cover slip information (a cassette for holding individual coverslips and a RFID tag can be included on the cassette – paragraph 90) (the RFID tag embedded in a label including data such as bulk fluid name for reagents and expiration date – paragraph 227) including at least a type of the cover slip held therein; 
a reading unit (an on-board RFID reader and antennae – paragraph 237) reading the cover slip information possessed by the holder (RFID reader is the common term used for the device, it will be understood that an RFID reader provides both read and write access to RFID tags – paragraph 237); and 
a storage unit (a memory device which can be mounted on the container or coverslipper cartridge – paragraph 238) matching information between types of clearing agents and types of cover slips (memory device functions to initiate the system for each new fluid container or coverslipper cartridge that is presented to the system, and to keep track of the fluid or coverslip slide covers remaining – paragraph 238)
a determination unit (a Run Time Executive application may access the RFID tags for a variety of reasons and keeps the operator or user informed as to the estimated amount of consumables – paragraph 239) comparing the type of the cover slip in the cover slip information read by the reading unit (the initial access to each RFID tag typically may be used to confirm the presence of the consumable and that it can be used; i.e., that the contents have not expired – paragraph 239) (RFID antennae can also be used to track reagent data such as reagent identity, amounts and expiration dates to help ensure accurate and consistent reagent use – paragraph 76) (Reinhart teaches a program that is capable of matching coverslip and reagent data). Reinhart also teaches that it would be advantageous to use RFIDs and computer systems to enable communication between the container or cartridge and the system processor in order to add an element of intelligence to the overall system to help ensure accurate and consistent reagent use.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Takahashi, with the RFID and automated processing system, taught by Reinhart, to gain the advantage above. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Takahashi and Reinhart teach slide processing devices.
Takahashi, modified by Reinhart, teaches a system wherein the RFID and automated processing system (RFID antennae can also be used to track reagent data such as reagent identity – Reinhart paragraph 76) tracks the type of the clearing agent currently contained in the dipping bath (load tank 12 – Takahashi Figs. 2-3) and stored in the storage unit (a storing bottle 72 – Takahashi Fig. 11) with the matching information to determine whether the types match with each other or not (to help ensure accurate and consistent reagent use – Reinhart paragraph 76).
Regarding claim 2, Takahashi, modified by Reinhart, teaches the cover slip sticking device according to claim 1, further comprising: a notification unit (a Run Time Executive application keeps the operator or user informed as to the estimated amount of consumables – paragraph 239) notifying an operator of a result determined by the determination unit (Run Time Executive application notifies the operator on the capacity of the system).
Regarding claim 3, Takahashi, modified by Reinhart, teaches the cover slip sticking device according to claim 1, wherein the cover slip information is recorded on a surface of the holder (a cassette for holding individual coverslips and a RFID tag can be included on the cassette – Reinhart paragraph 90).
Regarding claim 4, Takahashi, modified by Reinhart, teaches the cover slip sticking device according to claim 1.
However, Takahashi, modified by Reinhart, does not teach wherein a cover slip storage unit storing cover slip information is provided in the holder.
Reinhart, fully incorporates US20040092024A1 (published 05/13/2004; hereinafter ‘024), and teaches an automated cover slipping apparatus comprising a storage unit (cartridge 80 has a self-contained read-write memory device 119 such as a RFID tag – paragraph 46) storing cover slip information is provided in the holder (memory device 119 is incorporated into the cartridge 80 – Fig. 8B and paragraph 46). ‘024 teaches that it would be advantageous to form the memory device in the cartridge to not interfere with coverslip loading and unloading operations of the apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the location of the RFID, as taught by Takahashi as modified by Reinhart, by forming the RFID in the cartridge to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Takahashi and Reinhart teach slide processing devices.
Regarding claim 5, Takahashi, modified by Reinhart, teaches the cover slip sticking device according to claim 4, wherein the cover slip storage unit is capable of rewriting stored data (an RFID reader provides both read and write access to RFID tags – Reinhart paragraph 237), further comprising: a reader/writer capable of reading the cover slip information and rewriting cover slip information inside the cover slip storage unit or writing new information (an RFID tag stores coverslip count for glass coverslips – Reinhart paragraph 230).
Regarding claim 6, Takahashi, modified by Reinhart, teaches the cover slip sticking device according to claim 5, 
wherein the cover slip information contains an initial value of a cover slip amount including a length or the number of cover slips held in the holder (an RFID tag stores coverslip count for glass coverslips – Reinhart paragraph 230) (Takahashi, modified by Reinhart, teaches a RFID capable of storing information on the number of coverslips held – Reinhart paragraph 238), further comprising: 
a usage volume calculation unit calculating a usage volume of the cover slip taken out from the holder and used (Takahashi, modified by Reinhart, teach a device capable of tracking the amount of coverslip slide covers remaining – Reinhart paragraph 238); and 
a remaining amount calculation unit calculating a remaining amount of the cover slip held in the holder (Takahashi, modified by Reinhart, teach a device capable of tracking coverslips remaining – Reinhart paragraph 238) by subtracting the usage volume measured by the usage volume calculation unit from the initial value of the cover slip amount in cover slip information read out by the reading unit (Takahashi, modified by Reinhart, inherently teaches a device that is capable of subtracting used coverslips from initial coverslips – Reinhart paragraphs 230 and 238), 
wherein the writing unit (RFID reader provides both read and write access to RFID tags – Reinhart paragraph 237) writes the remaining amount of the cover slip held in the holder which is calculated by the remaining amount calculation unit in the cover slip storage unit (Takahashi, modified by Reinhart, teaches a device capable of transmitting the amount of remaining coverslips via the RFID antennae – paragraphs 237-238).
Regarding claim 7, Takahashi, modified by Reinhart, teaches the cover slip sticking device according to claim 1, 
wherein the cover slip information contains an expiration date of the cover slip (the RFID tag embedded in a label including data such as bulk fluid name for reagents and expiration date – Reinhart paragraph 227), further comprising: 
a calendar function (Takahashi, modified by Reinhart, inherently teaches a device programed with a calendar function in order for the Run Time Executive to record the initial date the consumable was used – Reinhart paragraph 239); and4371 of PCT/JP2017/019997Attorney Docket No. 8851-53404US 
Preliminary Amendmentan expiration date detection unit comparing the expiration date in cover slip information read by the reading unit with a current date based on the calendar function to detect that the expiration date has passed since the current date (Takahashi, modified by Reinhart, inherently teaches a computer programed to compare expiration dates to a current date in order for the Run Time Executive application to confirm the presence of the consumable and that the contents have not expired – Reinhardt paragraph 239).
Regarding claim 8, Takahashi, modified by Reinhart, teaches the cover slip sticking device according to claim 7, further comprising: 
a notification unit (Takahashi, modified by Reinhart, teaches an automated processing system with an LCD display that’s conventional and commercially available – Reinhart paragraph 196) notifying an operator of a result determined by the determination unit (Takahashi, modified by Reinhart, teaches an automated processing system capable of alerting a user to low reagent condition and expiration dates – Reinhart paragraph 76); 
wherein the expiration date detection unit notifies that the expiration date has passed by the notification unit when detecting that the expiration date has passed (Takahashi, modified by Reinhart, teaches an automated processing system that checks a RFID tag to confirm the presence of the consumable and that it can be used; i.e., that the contents have not expired – Reinhart paragraph 239).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.S./Examiner, Art Unit 1796                       

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797